[Cite as Ferguson v. Ferguson, 2021-Ohio-297.]


                                      COURT OF APPEALS
                                    MORGAN COUNTY, OHIO
                                  FIFTH APPELLATE DISTRICT


ANGELEA FERGUSON,                                :   JUDGES:
                                                 :   Hon. Craig R. Baldwin, P.J.
        Plaintiff - Appellee                     :   Hon. Patricia A. Delaney, J.
                                                 :   Hon. Earle E. Wise, J.
-vs-                                             :
                                                 :
SHAWN A. FERGUSON,                               :   Case No. 20AP0004
                                                 :
        Defendant - Appellant                    :   OPINION



CHARACTER OF PROCEEDING:                             Appeal from the Morgan County
                                                     Court of Common Pleas, Case No.
                                                     2019DV0200



JUDGMENT:                                            Affirmed




DATE OF JUDGMENT:                                    February 3, 2021



APPEARANCES:

For Plaintiff-Appellee                               For Defendant-Appellant

JANA C. WOODBURN                                     KRISTOPHER K. HILL
214 W. Liberty Street                                17 N. 4th Street
McConnelsville, Ohio 43756                           Zanesville, Ohio 43701
Morgan County, Case No. 20AP0004                                                    2


Baldwin, J.

       {¶1}   Defendant-appellant Shawn Ferguson appeals from the June 18, 2020

Journal Entry of the Morgan County Court of Common Pleas granting a Domestic

Violence Civil Protection Order to plaintiff-appellee Angelea Ferguson.

                       STATEMENT OF THE FACTS AND CASE

       {¶2}   On October 10, 2019, a deputy responded to a call of a domestic violence

dispute at the home of the parties and appellant was detained and arrested. Appellant

was charged with domestic violence.

       {¶3}   On October 10, 2019, appellee had filed a Petition for a Domestic Violence

Civil Protection Order against appellant pursuant to R.C. 3113.31. Appellee also sought

relief on behalf of the parties’ young son. An ex parte Domestic Violence Civil Protection

Order was filed on October 10, 2019. A final hearing was held on June 2, 2020.

       {¶4}   At the hearing, appellee testified that appellant was her husband and that

they had been married since December 29, 2016. She testified that she was living with

appellant on October 10, 2019 and that the relationship between the two was

“[t]umultuous.” Transcript at 7. She testified that appellant was sometimes full of rage and

would yell at her and throw stuff at her. She testified that she had a coffee cup, a coffee

pot and a plate thrown at her and that appellant had thrown a plate at her and her son

once. While none of the items hit her, she testified that she was afraid when the items

were coming at her.

       {¶5}   On October 10, 2019, appellee woke up around 5:00 a.m. for work. She had

fallen asleep on the bed with her two sons and appellant slept on the sofa or in the guest

room. While her oldest son, who was eight years old, is not appellant’s son, appellant is
Morgan County, Case No. 20AP0004                                                    3


the father of her youngest son, who was two and a half years old. When appellee got up,

appellant came in and laid in bed with the boys. Appellee testified that her oldest son

wanted to go into his room and that appellant told him no. After she told her son to go

ahead, appellant got frustrated and the two started arguing. Appellant then woke up their

son by picking him up and the two started arguing and fighting.

      {¶6}   Appellee finally got their son back and when she tried to leave through the

bedroom door, appellant would not let her. Appellant, appellee testified, did not want her

to leave with both the kids and started pulling on the child that she was holding causing

marks on his back. Appellee was finally able to get out of the room and called the police.

      {¶7}   Appellee testified that during the argument, appellant did not hit her or throw

anything at her and that she did not recall him threatening her. Only the two-and-a-half-

year-old was injured. Appellee testified that appellant was yanking the child while she

held him, causing abrasions on his lower back from the diaper. Appellee took a

photograph of the child’s lower back a couple of days later. She testified that he did not

have any marks on his backside prior to this incident and had not been harmed by

appellant in any way before. Appellee testified that appellant had grabbed her before

countless times when she was trying to leave. She testified that he had not done any

other physical harm to her in the past and had not threatened her verbally but that if he

was mad and did not want her to leave, “he’s like body checking me and blocking me

from leaving, I personally take that as a threat.” Transcript at 15. Appellant would “take

his chest and keep pushing it into me and pushing it into me until I’m, like, backed into,

like a corner or stuck somewhere.” Transcript at 15. Appellee testified that appellant had

caused property damage and had busted their kitchen door by elbowing it or punching it
Morgan County, Case No. 20AP0004                                                   4


out and had caused other property damage by throwing things. When asked, she testified

that she was afraid of appellant because of “[a]ll of these experiences combined.”

Transcript at 16. She testified that she was asking for the Civil Protection Order because

she was scared that if she did not have one “he’s going to barge back in hot in his

emotions because it’s already happened before.” Transcript at 16. Appellant had texted

her once during the Civil Protection Order because he thought that the charges were

dropped and had spoken to her twice.

       {¶8}   Appellee testified that appellant was charged after the October 10, 2019

incident but was not found guilty. The following testimony was adduced when she was

asked if anything happened after that trial:

       {¶9}   A. That night he showed up to the house ‘cause he thought all the charges

were dropped so he showed up with one of the town cops, Ferguson. And my mom

FaceTimed me because I was working nights at the time, and Shawn [appellant] tried

charging into the house. He was saying how he’s going to contact his lawyer and evict

my mom. My mom asked him to calm down because my oldest son was there ‘cause he

was crying. He said he didn’t care. So I had to leave work early to come home.

       {¶10} Transcript at 18.

       {¶11} Appellee testified that she told her sister once or twice about the incidents

and that she believed that serious physical harm would happen to her if she did not have

the Civil Protection Order and that she did not feel safe.

       {¶12} On cross-examination, appellee testified that prior to October 10, 2019, she

and appellant had argued and he had accused her of being unfaithful. She agreed that

she had admitted under oath during appellant’s trial that she had cheated on appellant
Morgan County, Case No. 20AP0004                                                         5


and that he had never threatened her before. Appellee testified that on October 10, 2019,

appellant did not hit her or intend to hit her, did not strike her, and did not verbally threaten

her. She further testified that she admitted that, on October 10, 2019, the struggle over

their young son was because appellant did not want her to take the child and that

appellant was not trying to hurt their son. Appellee testified that appellant was a good

father who cared a lot for his son.

       {¶13} On redirect, appellee testified that she filed for divorce shortly after the

incident over concerns about safety for her and the children. She testified that she did not

use the court proceedings to try to take advantage of her children’s’ fathers and did not

use the court to get what she wanted.

       {¶14} Appellant testified that he never struck appellee, never hit her and never

threatened her. He admitted throwing stuff, but testified that he did not throw stuff at her

so as to hit her. He testified that he threw his phone at the wall causing a gash in the wall

and pushed a coffee pot off of an island, causing it to fall to the ground and break. He

testified that he did not intend to cause physical harm to their son that day, but wanted

their son to stay there with him. When asked, he testified that he never had done anything

to try to cause physical harm to appellee and that he believed that appellee had filed the

motion to get what she wanted in the divorce. He testified that the mark on the child’s

lower back happened three days prior to the incident.

       {¶15} On cross-examination, appellant testified that he raised his voice a lot and

that he agreed that someone might be scared if they saw someone throw a phone against

the wall. He testified that he intentionally knocked the coffeepot off of the counter and that

he thought that might scare someone. He denied ever physically blocking appellee from
Morgan County, Case No. 20AP0004                                                    6


leaving a room or grabbing ahold of appellee but later testified that he blocked the kitchen

doorway to keep appellee from taking their son. The following is an excerpt from

appellant’s testimony:

       {¶16} Q. So you blocked the doorway.         Do you think that could threaten or

intimidate someone if you stand in a doorway and you don’t let them escape?

       {¶17} A. Yes. Well, I did end up letting her leave, though. I let her leave ‘cause

then she would get in her car and she went to the parking lot to cool down, come back. I

always let her leave. She always took - - when this would happen, she always left.

       {¶18} Q. So you let her leave so you control when she can leave?

       {¶19} A. I didn’t let her leave, but you just said that I would stand in front of the

doorway so then, therefore, I would move out of the way to let her leave, yeah.

       {¶20} Transcript at 42-43.

       {¶21} Bruce Ferguson, Sr., appellant’s father, testified that he babysat the parties’

son from time to time and that the child got the mark on his lower back from a trampoline

a week or so before the October 10, 2019 incident. He testified that appellant never did

anything to hurt his son. He testified on cross-examination that he never saw appellant

throw anything and that the parties’ son got the marks from toys on the trampoline.

       {¶22} At the conclusion of the hearing, the court, pursuant to a Journal Entry filed

on June 2, 2020, ordered that each party submit Proposed Findings of Fact and Journal

Entries within two weeks.

       {¶23} On June 5, 2020, appellee filed a motion asking that the court modify the ex

parte Domestic Violence Civil Protection Order to remove the parties’ minor child as a
Morgan County, Case No. 20AP0004                                                   7


protected party. As memorialized in a Journal Entry filed on June 10, 2020, the motion

was granted.

       {¶24} The trial court, via a Journal Entry filed on June 18, 2020, granted the

Domestic Violence Protection Order and ordered that it remain in effect, as modified, for

a period of five years.

       {¶25} Appellant now appeals, raising the following assignment of error on appeal:

       {¶26} “I. THE TRIAL COURT ERRED IN ISSUING A CIVIL PROTECTION

ORDER, BASED UPON R.C. 3113.31, AS THE APPELLEE FAILED TO ESTABLISH, BY

A PREPONDERANCE OF THE EVIDENCE, SUFFICIENT CREDIBLE EVIDENCE THAT

APPELLANT ENGAGED IN ACTS OR THREATS OF DOMESTIC VIOLENCE. THERE

WAS NO INCIDENT OF DOMESTIC VIOLENCE BETWEEN THE PARTIES TO

SUPPORT A FINDING THAT APPELLEE WAS IN IMMINENT DANGER OF DOMESTIC

VIOLENCE AT THE TIME OF THE FILING OF THE PETITION.”

                                              I

       {¶27} Appellant, in his sole assignment of error, argues that appellee failed to

establish, by a preponderance of the evidence, sufficient evidence that appellant had

engaged in acts or threats of domestic violence and that there was no incident of domestic

violence between the parties to support a finding that appellee was in imminent danger

of domestic violence at the time of the filing of the petition. We disagree.

       {¶28} Pursuant to R.C. 3113.31, in order to obtain a domestic violence CPO, the

petitioner must prove by a preponderance of the evidence the respondent has engaged

in an act of domestic violence against petitioner or petitioner's family or household

members. Felton v. Felton, 79 Ohio St.3d 34, 679 N.E.2d 672 (1997). As defined by R.C.
Morgan County, Case No. 20AP0004                                                     8


3113.31(A)(1), the phrase “domestic violence” means the occurrence of one or more of

the following acts against a family or household member:

       {¶29} (a) Attempting to cause or recklessly causing bodily injury;

       {¶30} (b) Placing another person by threat of force in fear of imminent serious

physical harm or committing a violation of section 2903.211 [menacing by stalking] or

2911.211 [aggravated trespass] of the Revised Code;

       {¶31} (c) Committing any act with respect to a child that would result in the child

being an abused child, as defined in section 2151.031 of the Revised Code;

       {¶32} (d) Committing a sexually oriented offense.

       {¶33} The decision whether to grant a civil protection order lies within the sound

discretion of the trial court. Singhaus v. Zumbar, 5th Dist. Tuscarawas No.

2015AP020007, 2015-Ohio-4755. Therefore, an appellate court should not reverse the

decision of the trial court absent an abuse of discretion. In order to find an abuse of

discretion, this court must determine that the trial court's decision was unreasonable,

arbitrary or unconscionable and not merely an error of law or judgment. Blakemore v.

Blakemore, 5 Ohio St.3d 217, 450 N.E.2d 1140 (1983).

       {¶34} In State v. Awan, 22 Ohio St.3d 120, 489 N.E.2d 277 (1986), the Ohio

Supreme Court noted the choice between credible witnesses and their conflicting

testimony rests solely with the finder of fact, and an appellate court may not substitute its

judgment for that of the fact finder. A trial court is in a much better position than an

appellate court to weigh the evidence, because it views the witnesses and observes their

demeanor, gestures, and inflections. See Seasons Coal Co. v. Cleveland, 10 Ohio St.3d

77, 461 N.E.2d 1273 (1984). The fact finder is free to believe all, part, or none of the
Morgan County, Case No. 20AP0004                                                        9


testimony of each witness. See State v. Caldwell, 79 Ohio App.3d 667, 607 N.E.2d 1096

(4th Dist. 1992). Therefore, a judgment supported by competent and credible evidence

going to all the elements of the case generally will not be disturbed by a reviewing court.

See Masitto v. Masitto, 22 Ohio St.3d 63, 488 N.E.2d 857 (1986).

      {¶35} In Watts v. Watts, 5th Dist. Fairfield No. 13-CA-63, 2014-Ohio-1901, we

cited to the Tenth District's analysis necessary to determine whether to grant a domestic

violence CPO:

             Civil protection orders are intended to prevent violence before it

      happens. Young v. Young, 2d Dist. No.2005-CA-19, 2006-Ohio-978, ¶ 105.

      Where a trial court grants a CPO based on a petitioner's fear of imminent

      serious physical harm, the critical inquiry under [R.C. 3113.31] is whether a

      reasonable person would be placed in fear of imminent (in the sense of

      unconditional, non-contingent), serious physical harm. Fleckner v. Fleckner,

      10th Dist. Franklin No. 98AP-1213, quoting Strong v. Bauman, (May 21,

      1999), 2d Dist. No. 17256.

             Threats of violence constitute domestic violence for the purposes

      of R.C.   3113.31    if   they   fear   resulting   from   those   threats   is

      reasonable. Fleckner at ¶ 21, quoting Lavery v. Lavery (Dec. 5, 2001), 9th

      Dist. No. 20616, appeal not allowed (2002), 95 Ohio St.3d 1409 (internal

      quotation marks omitted). The reasonableness of the fear should be

      determined with reference to the history between the petitioner and the

      respondent. Id., quoting Gatt v. Gatt (April 17, 2002), 9th Dist. No. 3217-M,
Morgan County, Case No. 20AP0004                                                   10


      citing Eichenberger v. Eichenberger, (1992), 82 Ohio App.3d 809, 613

      N.E.2d 678.

             Courts use both a subjective and an objective test in determining the

      reasonableness of the petitioner's fear. The subjective test inquires whether

      the respondent's threat of force actually caused the petitioner to fear

      imminent serious physical harm. Fleckner at ¶ 23 (collecting case). By

      contract, the objective test inquires whether the petitioner's fear is

      reasonable under the circumstances. Id.

Strassel v. Chapman, 10th Dist. Franklin No. 09AP-793, 2010-Ohio-4376, paragraphs 7-

9.

      {¶36} Further, trial courts may take every action into consideration, even if some

actions in isolation would not seem particularly threatening. McElroy v. McElroy, 5th Dist.

Guernsey No. 15 CA 27, 2016-Ohio-5148. Evidence of past abuse is relevant and may

be an important factor in determining whether there is a reasonable fear of further harm;

however, even with past abuse, there must be some competent, credible evidence that

there is a present fear of harm. Solomon v. Solomon, 157 Ohio App.3d 807, 2004–Ohio–

2486, ¶ 23 (7th Dist.). The reasonableness of fear should be determined with reference

to the history between the petitioner and respondent. Fleckner v. Fleckner, 10th Dist.

Franklin No. 07AP-988, 2008-Ohio-4000.

      {¶37} Appellant specifically contends that there was insufficient evidence that

appellant was in imminent danger of domestic violence at the time of the filing of the

petition. He argues that appellee failed to show by a preponderance of the evidence that

domestic violence had occurred.
Morgan County, Case No. 20AP0004                                                     11


       {¶38} Upon our review of the record, we find that there was sufficient evidence

that appellant attempted to cause physical harm to appellee and that appellee did not fail

to show by a preponderance of the evidence that domestic violence occurred.          In the

case sub judice, there was testimony that appellant aggressively attempted to grab the

parties’ minor child out of appellee’s arms. There was testimony that appellant had thrown

items at appellee in the past and had grabbed her from behind countless times to restrain

her physically. We find that appellee had a reasonable fear of future harm from appellant.

The trial court, as trier of fact, was in the best position to assess credibility.

       {¶39} Appellant’s sole assignment of error is, therefore, overruled.

       {¶40} Accordingly, the judgment of the Morgan County Court of Common Pleas is

affirmed.

By: Baldwin, J.

Delaney, P.J. and

Wise, Earle, J. concur.